DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring IN the spring post (claims 3, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of a spring in a spring post lacks written description. The limitation recites a result achieved and the specification does not detail how that result is achieved. It is not clear how a spring could be mounted to be inside a spring post which serves as a pivot point for the spring biased arms. As can be seen in the prior art, for example in 1,484,357 (Mullen), the spring must have arms that bias the curved/extending arms outwards and springs are posted ON the posts. The applicant merely recites a result achieved and does not at all provide detail as to how this result is achieved. The drawings point to the same element to show three different structures (fig.10B). There is no spring mechanism shown at all. Therefore, it is not clear that the applicant had possession of the claimed invention. 
Claims 3-4, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of a spring in a spring post lacks written description. The limitation recites a result achieved and the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a spring mechanism IN a spring post” (emphasis added) in claims 3, and 20 is used by the claim to mean “a spring mechanism on a spring post,” while the accepted meaning is “something that is surrounded by something else.” The term is indefinite because the specification does not clearly redefine the term. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1,484,357 (Mullen).
In re claim 19, Mullen discloses an apparatus (figs.1-3) comprising: 
a funnel (1); 
a funnel spout (2) connected to the funnel; 
at least one curved arm (6, 12) affixed to the funnel; and 
a biasing connection (5, 7, 8, 9) between the at least one curved arm and the funnel wherein the at least one curved arm is configured to hold the funnel in a container (fig.1).
In re claim 20, Mullen discloses a spring post (7) mounted on a funnel mount (4, 5) wherein the at least one curved arm connects to the spring post (fig.1), wherein the biasing connection comprises a spring mechanism (7) configured in the spring post (fig.1, this claim is rejected as best understood, see .
Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5,607,004 (Cope).
In re claim 1, Cope discloses a system (figs.4-6) comprising: 
a funnel (10); 
a funnel rim (outer edge of spout where collar mount 36 is attached) fixedly engaged to the funnel; 
a funnel mount (36) configured to removably engage with the funnel rim (col.3 ln.55-61); and 
at least one extending arm (40) affixed to said funnel mount.
In re claim 2, Cope discloses the at least one extending arm comprises two extending arms (fig.4).
In re claim 3, Cope discloses the funnel mount further comprises: a spring post (42); and a spring mechanism (38) configured in the spring post (the spring is “in” the spring post as it is located between the left and right extremes of the spring post).
In re claim 6, Cope discloses a funnel spout (spout 16) connected to the funnel.
In re claim 7, Cope discloses jaws (44) formed on an end of the funnel spout.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Mullen.
In re claim 4, while Cope shows the arms pivot via the biasing of the spring, it fails to explicitly discloses the at least one extending arm further comprises: a post hole, wherein the post hole is configured to engage with the spring post.
Mullen teaches another system wherein the arms have post holes (fig.3, holes in element 8) configured to engage the spring post (7).
It would have been an obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the arms and post since the examiner takes Official Notice of the equivalence of these arms, posts, and post holes for their use in the biasing spring arms for funnels art and the selection of any of these known equivalents to bias the funnel support would be within the level of ordinary skill in the art. See MPEP 2144.06
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Maynard (4,600,125).
In re claim 5, while Cope discloses the mount is separable from the funnel (col.3 ln.55-61) it fails to shown the well-known threaded separable connection.
Maynard teaches a system where threading configured on the funnel rim (22, “externally threaded neck”; and matching threading (41) configured on the funnel mount (39), wherein the funnel mount can be removed from and attached to the funnel rim by engaging and disengaging the threading configured on the funnel rim with the matching threading configured on the funnel mount (figs.1-2, col.2 ln.55- col.3 ln.2).

In re claim 8, Cope fails to explicitly disclose a scoop.
Maynard teaches a system having a scoop (element 27 has all the structure required to meet the definition of a scoop, the ladle portion being the body 27 and the handle being element 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Maynard in Cope for the purpose of providing a scoop that can close the end of the spout thereby preventing unwanted drips. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Harris (4,429,788)
In re claim 9, Cope fails to explicitly disclose a funnel case configured to house the funnel.
Harris teaches a system comprising a funnel case (figs.10-13) configured to house the funnel (Harris has all the necessary configurations to functioning as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Harris in Cope for the purpose of providing a container which can keep the funnel clean between uses and also collect any drips from the funnel during storage in the case. 
In re claim 10, Harris further teaches the funnel case further comprises: a case top (62); a case bottom (64); a hinge (72) connecting the case top and case bottom. Harris fails to explicitly disclose a latch for securing the case top to the case bottom.
The Examiner takes official notice of facts by asserting that the latch is an old and well known expedient in the art because the facts so noticed are of notorious character and serve only to “fill in the 
Claims 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Polewarczyk (8,567,457).
In re claim 11, Cope discloses a system as rejected in claims 1-3 above.
However, Cope fails to explicitly disclose the funnel has at least one fold.
Polewarczyk teaches a system wherein the funnel (22) comprising at least one fold (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Polewarczyk in Cope for the purpose of providing a funnel that is collapsible to reduce the storage space required to store the funnel.
In re claim 13, Cope discloses a grip tab (tab of 44) formed on each of the two extending arms.
In re claim 14, Cope discloses a “lid rest” (lid rest of 44) formed on each of the two extending arms.
In re claim 15, see the rejection of claim 6.
In re claim 16, see the rejection of claim 7.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Polewarczyk and further in view of Mullen.
In re claim 12, see the rejection of claim 4.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Polewarczyk and further in view of Harris.
In re claim 17, see the rejection of claim 9.
In re claim 18, see the rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy P. Kelly/Primary Examiner, Art Unit 3753